1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    JUAN MONTENEGRO,                                 )   Case No.: 1:19-cv-00430-DAD-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER VACATING DISCOVERY AND
10            v.                                          SCHEDULING ORDER AND DIRECTING
                                                      )   DEFENDANTS TO FILE A RESPONSE WITHIN
11                                                    )   TWENTY DAYS
     DAVID MOORE, et.al.,
                                                      )
12                    Defendants.                     )   [ECF No. 24]
                                                      )
13                                                    )
                                                      )
14                                                    )
15            Plaintiff Juan Montenegro is appearing pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983.
17            On November 13, 2019, the Court inadvertently issued a Discovery and Scheduling
18   prematurely. Accordingly, it is HEREBY ORDERED that:
19            1.      The Court’s November 13, 2019, Discovery and Scheduling order is VACATED; and
20            2.      Within twenty (20) days from the date of service of this order Defendants shall file a
21                    response to the complaint.
22
23   IT IS SO ORDERED.
24
     Dated:        November 13, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
